     CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Jared Goyette,                                          Court File No. _______________
On behalf of himself and other
similarly situated individuals,

               Plaintiff,
        v.                                           MEMORNADUM IN SUPPORT
                                                    OF PLAINTIFF’S MOTION FOR
 City of Minneapolis; Minneapolis                        CLASS CERTIFICATION
 Chief of Police Medaria Arradondo in
 his individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and
 official capacity, Minnesota State
 Patrol Colonel Matthew Langer, in his
 individual and official capacity; and
 John Does 1-2, in their individual and
 official capacities.

               Defendants.


                                     INTRODUCTION

       This is a civil rights class action lawsuit seeking prospective injunctive relief against

a number of law enforcement agencies and their agents for unconstitutionally interfering

with journalists in the course of their work. During the past week of protests following the

death of George Floyd, these law enforcement entities have engaged in a pattern and

practice of targeting and intimidating members of the news media engaged in reporting

activities protected by the First Amendment. They have interfered with the right to record
      CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 2 of 7



police officers in public places. They have unreasonably arrested and seized members of

the media and their belongings while reporting the news. They have used excessive force

against journalists. And they have fired non-lethal ballistics and chemical agents for the

purpose of causing pain and injury without constitutionally adequate warning.

       The actions set forth in Plaintiff’s complaint describe a pattern and practice of

targeting journalists in violation of the First, Fourth, and Fourteenth Amendments. As such,

a temporary restraining order and preliminary injunction must extend beyond the Plaintiff

in order to meaningfully safeguard these bedrock constitutional protections and protect

similarly situated journalists.

       Although Courts retain equitable authority to craft inunctions that extend beyond

the circumstances of the named plaintiffs even when no class is certified, see Rodgers v.

Bryant, 942 F.3d 451 (8th Cir. 2019), Rule 23’s class certification procedures can help

frame the scope of the injunction and better manage the litigation. In this case, because

Rule 23’s prerequisites have been satisfied, the Court should grant the motion for class

certification and issue the classwide injunction as set forth in the proposed order. For these

reasons, this Court should certify the following class:

               All members of the news media, as the term is used in Emergency
       Executive Order 20-69, who intend to engage in news gathering or reporting
       activities in Minnesota related to the protest activities that followed the death
       of George Floyd and the law enforcement response to those protests.

                                       ARGUMENT

       All of the prerequisites for class certification under Rule 23(a) are satisfied here.




                                              2
     CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 3 of 7



       First, “the class is so numerous that joinder of all members is impracticable.” Fed.

R. Civ. P. 23(a)(1). As set forth in the complaint, hundreds of members of the news media

are in the Twin Cities covering the protests that followed George Floyd’s death and the

aftermath. Although no hard and fast number controls the analysis, courts routinely cite 20

persons as a benchmark. See In re Modafinil Antitrust Litig., 837 F.3d 238 (3d Cir. 2016).

The class here is many orders of magnitude larger. Moreover, given the chaotic

environment caused by the COVID-19 pandemic, the protests, and the resulting civil

unrest, joinder of all class members would be particularly unworkable in this case.

       Second, “there are questions of law or fact common to the class.” Fed. R. Civ. P.

23(a)(2). Although the rule speaks in terms of common questions, “what matters to class

certification ... [is] the capacity of a classwide proceeding to generate common answers apt

to drive the resolution of the litigation.” Wal–Mart Stores Inc. v. Dukes, 564 U.S. 338, 350

(2011). Here, both common questions and common answers are presented in droves. Do

arrests and targeting of journalists through a series of common methods violate the First,

Fourth, and Fourteenth Amendment? Are Defendants liable for implementing an unlawful

policy or custom as set forth under principles of municipal liability? Have Defendants

manifested a failure to properly train and supervise their agents? These questions will not

rise and fall according to individualized circumstances. Classwide treatment is appropriate.

       Moreover, Rule 23(a)(2)’s commonality requirement does not require class

members to be identically situated—far from it. It is “far [less] demanding” than Rule

23(b)(3)’s requirement that “questions of law or fact common to class members




                                             3
      CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 4 of 7



predominate over any questions affecting only individual members.” Luiken v. Domino’s

Pizza, LLC, 705 F.3d 370, 377 (8th Cir. 2013).

          Third, “the claims or defenses of the representative parties are typical of the claims

or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The burden of showing typicality is not

an onerous one.” Paxton v. Union Nat. Bank, 688 F.2d 552, 562 (8th Cir. 1982). Here,

Plaintiff’s experience was typical of the class. He was explicitly targeted, shot at, and

threatened with violence as a member of the news media. His experience is emblematic of

the pattern and practice of unconstitutional treatment of journalists outlined in the

complaint.

          Fourth, Plaintiff “will fairly and adequately protect the interests of the class.”

Plaintiff has no conflicts involving other class members or Defendants. He understands his

role as a class representative and his duties to the class in this litigation.

          Moreover, class certification is appropriate under Fed. R. Civ. P. 23(b)(1) and

(b)(2).

          Maintaining individual actions would create a risk of “inconsistent or varying

adjudications with respect to individual class members that would establish incompatible

standards of conduct for the party opposing the class.” Fed. R. Civ. P. 23(b)(1)(A). Multiple

courts issuing multiple injunctions governing the engagement and use-of-force standards

for law enforcement would be entirely untenable. Doing so would only contribute to a state

of uncertainty and confusion that allows the constitutional violations described in the

complaint to continue. Moreover, while the proposed injunction includes an objective

standard for identifying members of the news media, it would be entirely unworkable and


                                                4
     CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 5 of 7



unrealistic for law enforcement to identify specific persons—like the named Plaintiff—and

then act accordingly based on individual injunctions that could potentially vary in their

terms from person to person. Journalists as a class deserve protection from unconstitutional

targeting. Law enforcement as a class requires a single, unified, clearly articulated

injunction governing conduct towards journalists.

       For much the same reasons, class certification is appropriate because “adjudications

with respect to individual class members that, as a practical matter, would be dispositive

of the interests of the other members not parties to the individual adjudications.” Fed. R.

Civ. P. 23(b)(1)(A). A ruling with respect to a single Plaintiff in this case would arguably

be strong stare decisis—if not necessarily res judicata—with respect to other putative class

members and members of the law enforcement community. An injunction that prohibited,

for example, the arrest without probable cause of Journalist A would be strong authority

with respect to both Journalist B as well as law enforcement in their interactions with

Journalist B. There is no benefit, however, to allowing the overwhelmingly common issues

in this case to be litigated individually. The interests of both class members and defendants

requires classwide treatment.

       Finally, as stated more fully in the complaint, “the party opposing the class has acted

or refused to act on grounds that apply generally to the class, so that final injunctive relief

or corresponding declaratory relief is appropriate respecting the class as a whole[.]” Fed.

R. Civ. P. 23(b)(1)(A). There is no allegation that Plaintiff has been targeted because of

anything unique to him as an individual. Rather, he has been repeatedly targeted because

of his membership in a class of journalists. Plaintiff’s targeting exists only by virtue of a


                                              5
      CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 6 of 7



broader pattern and practice of unconstitutional conduct directed at journalists as a class.

Logically, injunctive relief for the “class as a whole” is the only mechanism available to

afford relief in light of conduct directed specifically to the class.

       The Court should also bear in mind that “[a]n order that grants or denies class

certification may be altered or amended before final judgment.” Fed. R. 23(c)(1)(C). The

Court remains free to modify the class certification order as necessary in light of further

factual development in this case. In a similar vein, the proposed emergency injunctive

relief, by its terms, only applies through June 15, 2020, pending further developments in

this case. These factors weigh in favor of resolving any competing inferences at this early

stage in favor of certifying the proposed class.

                                       CONCLUSION

       As set forth in the proposed order, class certification should be granted.




                                               6
     CASE 0:20-cv-01302-WMW-DTS Document 3 Filed 06/02/20 Page 7 of 7




Dated: June 2, 2020                /s/ Kevin C. Riach
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   Telephone: 612.492.7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com


                                   Adam W. Hansen (#0391704)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   Telephone: 612.927.2969
                                   adam@apollo-law.com

                                   Teresa Nelson (#269736)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   Telephone: 651.529.1692
                                   tnelson@aclu-mn.org

                                   Attorneys for Plaintiff and the Proposed
                                   Plaintiff Class




                                    7
